Citation Nr: 1505405	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for Parkinson's disease, including as due to exposure to Agent Orange.

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph Davis, Agent


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Ohio.

The Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran filed for service connection for PTSD and depression as separate claims, the claims have been recharacterized accordingly.

The Board is granting the claims for prostate cancer and Parkinson's disease, as discussed below.  However, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record indicates that he set foot in the Republic of Vietnam during service.
 
2.  The Veteran has been diagnosed with prostate cancer and Parkinson's disease and both conditions are compensably disabling.
CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2014).
 
2.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange are presumed service-connected for certain conditions, including prostate cancer and Parkinson's disease, even if there is no record of such disease during service, so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of Vietnam" has been interpreted as requiring the Veteran to have set foot within the land borders of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii) .

The VA and private treatment records associated with the claims file confirm the Veteran has been diagnosed with prostate cancer and Parkinson's disease, making both conditions at least 10 percent disabling.  Service records show the Veteran served as part of the fleet tactical support squadron 21 (VR-21) aboard a C-123 carrying people and cargo to various locations in the Republic of Vietnam from May 1964 to April 1966.  The Veteran has repeatedly stated that he set foot in DaNang, Vietnam during the course of his duties.  An August 2011 memorandum from the Department of Personnel Records Information Retrieval System (DPRIS) indicates the Veteran's squadron made 162 flights into South Vietnam airfields in 1966, during the time the Veteran was in service.  The airfield the VR-21 squadron visited included Qui Nohn, Chu Lai, Cam Ranh Bay, and DaNang.  However, the DPRIS system noted there were no names or dates recorded.  

Therefore, although there is a lack of corroboration that the Veteran actually went ashore, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. §§ 1154(a), 5107(b).  The Veteran is competent to describe the details of his assignments, and his credible statements that he went ashore in Vietnam is undisputed by the evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Board finds that the Veteran has served in the republic of Vietnam and is entitled to the presumption of service connection due to herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

ORDER

Service connection for prostate cancer is granted. 

Service connection for Parkinson's disease is granted.  

REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Service treatment records are silent regarding any complaints or treatment for psychiatric disorders or symptoms.  

Following service, VA treatment records show a diagnosis of depression and PTSD.  See August 2010 VA treatment record.  He asserts he developed PTSD due to his traumatic experiences ("stressors") during the Vietnam War.  These alleged stressors include the occurrence of a fire on the right wing of a C-130 aircraft in the fall of 1964.  A March 2010 memorandum determined there was insufficient information to verify the occurrence of the claimed stressor.  Nevertheless, a VA psychiatric examination is necessary to determine the nature and etiology of the diagnosed PTSD and depression.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the service connection claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Since the claims file is being returned, updated VA treatment records should be associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, the Veteran's VA medical records dated from September 2010 to April 2014, and since April 2014.  

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of any in-service and post-service psychiatric problems.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule a VA mental status examination to ascertain all current psychiatric diagnoses.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is then asked to determine whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include the Veteran's service in during the Vietnam era.

The claims file and a complete copy of this remand must be made available to the designed VA examiner for review of the pertinent medical and other history.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file to support all conclusions.

4.  Then readjudicate the issues on appeal and consider whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted, the Veteran and his agent should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


